Citation Nr: 1432358	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  08-31 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a service-connected left knee disability, to include a left knee anterior cruciate ligament deficiency with internal derangement.

2. Entitlement to a compensable rating prior to December 11, 2006, a rating in excess of 10 percent from December 11, 2006 to December 10, 2009, and a compensable rating from December 10, 2009 forward (excluding the period of a temporary total rating from December 10, 2009 to March 1, 2010) for service-connected right upper extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to August 1978 and from January 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. In that decision, the RO denied service connection for right arm pain.

A May 2013 Board decision granted the Veteran a separate, compensable rating of 10 percent for right upper extremity radiculopathy associated with his service-connected cervical spine disability for the period from December 11, 2006 to December 10, 2009. An April 2014 order of the United States Court of Appeals for Veterans Claims (Court) implemented an April 2014 Joint Motion for Partial Remand, vacating and remanding that portion of the May 2013 Board decision that granted a separate, compensable rating for right upper extremity radiculopathy. As such, the issue of entitlement to a compensable rating prior to December 11, 2006, a rating in excess of 10 percent from December 11, 2006 to December 10, 2009, and a compensable rating from December 10, 2009 forward (excluding the period of a temporary total rating from December 10, 2009 to March 1, 2010) for service-connected right upper extremity radiculopathy is again before the Board.

In his October 2008 substantive appeal, in addition to appealing the issues of increased ratings for his left knee and cervical spine, the Veteran indicated that his right knee had worsened in severity. As the Veteran's last claim for an increased evaluation for his service-connected right knee disability was denied in May 2007, the RO interpreted the Veteran's statements in the substantive appeal to constitute a new claim for an increased rating for his right knee disability, and granted an increased rating of 20 percent in a May 2009 rating decision. No timely notice of disagreement was submitted as to that rating, and therefore no further action as to that claim is required at this time.

As part of its May 2013 decision, the Board also remanded a claim of entitlement to a rating in excess of 10 for a left knee disability. As action has not yet been taken on that issue due to the intervening appeal to the Court, it is again remanded for further development in accordance with the remand directives.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management system (VBMS) to ensure consideration of the totality of the evidence.

The issue of an increased rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See Veteran's June 2014 Statement (complaining of worsening PTSD symptoms). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). At the August 2010 VA knee examination, there was evidence of medial instability, but not lateral instability. The Veteran's representative has argued that a separate rating under Diagnostic Code 5257 is warranted for the instability. As separate ratings are possible, the Board finds that medical clarification is necessary as to the current nature and degree of left knee instability.

Likewise, in its May 2013 decision the Board granted a separate compensable rating of 10 percent for right upper extremity radiculopathy from December 11, 2006 to December 10, 2009 based on impairment of the median nerve. See 38 C.F.R. § 124a, Diagnostic Code 8515. However, no medical evidence was provided explaining why the median nerve, as opposed to other nerves or radicular groups, was chosen as the basis for the assigned rating. As there is no medical evidence of record indicating which nerves or radicular groups are affected by the Veteran's service-connected right upper extremity radiculopathy, the Board finds it must remand the claim for a VA neurological examination of the neck and upper extremity.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran that are pertinent to the service-connected left knee and right upper extremity.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the current nature and severity of his service-connected left knee disability. The claims folder must be made available to the examiner in conjunction with the examination. All indicated studies, including X-ray studies, should be performed.   

Ranges of motion should be reported, to include the point at which range of motion is further limited by functional loss due to pain, weakness, fatigue and/or incoordination.  

The examiner should clearly describe any left knee instability (and whether medial or lateral) and also clearly indicate whether such instability is slight, moderate, or severe in degree.

3. After completing the development listed in Directive 1 to the extent possible, schedule the Veteran for a neurological examination with an appropriate medical professional to determine the current nature and severity of his service-connected right upper extremity radiculopathy. The claims folder must be made available to the examiner in conjunction with the examination. 

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed. The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should identify all current neurologic deficits of the right upper extremity related to the Veteran's cervical spine disability, and indicate the specific nerve(s) or radicular group(s) associated with such deficit. For each nerve or radicular group affected, the examiner should indicate whether the neurologic deficit is best classified as paralysis, neuritis, or neuralgia, and indicate the severity of such in terms of mild, moderate, or severe.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



